DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

02/26/2020: Claims 1-20 were cancelled.   New claims 21-37 were added. 
The examiner acknowledges receipt request for continued examination under 37 CFR 1.114, amendment and remarks filed 12/14/2020.
Claims 21, 27 and 31 are amended.   Claims 21-37 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
On 12/14/2020: Applicant argues the following:-  
Mueller fails to disclose the composition of claim 21 as amended on 12/14/2020; that in Mueller, the ratio of Hydagen HCMF, a deacetylated chitosan, to lactic acid is 1:0.56 as calculated from the amounts of Hydagen HCMF and lactic acid in the Table in 
The examples of the present application show that the claimed weight ratio of chitosan: acid results in particularly advantageous styling effects and gives the hair particular hairstyle hold and that it is not obvious from Mueller that any benefits exists with respect to the weight ratio of chitosan to organic such that the skilled artisan would not arrive at the subject matter of claim 21 following the direct teaching of Mueller.   It would only be by hindsight reasoning that the skilled artisan could arrive at the claimed invention.
That the KSR court left intact the need to identify reason that would have prompted a person of skill in the art to combine prior art elements in the same way that the claimed invention does; and that mere identification of where each claim limitation can purportedly be found in the prior art is not enough to demonstrate obviousness.   The Federal Circuit in Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) explained that obviousness has to do with whether the skilled artisan could not only have made the invention but would have been motivated to make the combinations or modifications of the prior art to arrive at the claimed invention; the PTAB follows the Belden CAFC precedent.   That the factual inquiry into the “reasons for combining references must be thorough and searching, and the need for specificity pervades.” And that in the instant case, the office has not provided reasoning supporting how and why such combinations of references would have been made.

Response: The examiner disagrees that the office did not provide reasoning supporting how and why such combination references would have been made because it was clearly stated in section 14-16 of the last office action of 09/14/2020 of how the claimed ratio would have been obvious.   The claimed ratio was the only numerical limitation in the claims examined for the office action of 09/14/2020.   It was impossible to have addressed the limitations of 0.05 % by weight to 2% by weight of the chitosan derivative and 0.5% top 20% by weight of at least one non-ionic propylene oxide-modified starch now recited in claim 21 by the amendment of 12/14/2020.   This limitation will be addressed in this office action.
The examiner disagrees that the ratio of Hydagen HCMF, a deacetylated chitosan, to organic acid (claim 21) is 1:0.56 as calculated from the amounts of Hydagen HCMF and using lactic acid while ignoring that the Hydagen HCMF contains organic acid such that the lactic acid in the Table in paragraph [0223] of Mueller is in addition to the organic acid already present in the Hydagen --- claim 1 is directed to organic acid.   While, lactic acid is an organic acid, it was described that the Hydagen HCMF itself contain glycolic acid or benzoic acid or acetic acid or lactic acid such that the total organic acid is the amount of the organic acid, in this case, glycolic acid or benzoic acid or acetic acid or lactic acid present in the Hydagen HCMF plus the lactic acid present in the composition of the Table in paragraph [0223] of Mueller.   Thus, as calculated in sections 14-16 of the office action mailed 09/14/2010, the organic acid present relative to the chitosan is 0.48 wt% (0.28 + 0.2) to 0.58 wt% (0.28 + 0.3) making the ratio of chitosan to organic acid to be about 1:1 with this range meeting/anticipating the claimed range of 1:1 to 1:10.   

 The rejection of record does not violate the findings of the KSR court and the explanation of the Federal Circuit in Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) because in Mueller chitosan is present at 0.01-5 wt%, more preferably at 0.05-2.0 wt% and very preferably at 0.1-1 wt% (paragraph [0018]), non-ionic starch modified with propylene oxide is present at 0.1-10 wt%, more preferably from 0.2-5 wt% and very preferably at from 1 to 3.0 wt% (paragraph [0039]), and ratio of chitosan to organic acid calculated at 1:1 or 1:1.2. 
The instant claims are directed to compositions having the intended use of cosmetic for temporarily reshaping keratin fibers.   Mueller, in the same way, teaches composition intended for temporarily styling keratin containing fibers.   The examiner agrees with applicant that Mueller does not literally teach the claimed ratio of 1:1 to 1:10.   However, Mueller teaches a ratio of about 1:1 in that in the example in paragraph [0223], lactic acid meeting the limitation of organic acid in claims 21 and 23 is at 0.28% plus the amount of the organic acid in the Hydagen HCMF and the chitosan is at 0.50%.   Thus Mueller teaches ratio of chitosan to organic 
The rejection of the claims on the grounds of obviousness type double patenting rejection is maintained below as the rejection has not been overcome.   The examiner acknowledges applicant’s willingness to file terminal disclaimer once the claims are found allowable.
Therefore, the rejection below follows with modification to address the amendment.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 20120213724) as evidenced by product data sheet for HYDAGEN HCMF.   
Mueller teaches agent/composition for temporarily styling keratin-containing fibers (see the whole document with emphasis on at least the title and abstract).   The composition comprises at least one non-ionic starch modified with propylene oxide and chitosan or chitosan derivative and where the chitosan is a neutralization product of chitosan with at least one organic carboxylic acid selected from formic acid, acetic acid, citric acid, lactic acid, pyrrolidone carboxylic acid, tartaric acid, glycolic acid, nicotinic acid, hydroxyisobutyric acid, hydroxyisovaleric acid, or mixtures of these acids (see the whole document with emphasis on paragraphs [0010], [0011] and [0016]).   Some commercially available neutralization product of chitosan are identified/named as HYDAGEN CMF (1 wt% active in aqueous solution with 0.4 wt% glycolic acid, Cognis), HYDAGEN HCMF (80% deacetylated), KYTAMER PC (80 wt% active substance as chitosan pyrrolidone carboxylate (INCI name: Chitosan PCA), Amerchol), and CHITOLAM NB/101) (paragraph [0017]).   The neutralization product of chitosan or 
The composition of Mueller does not contain fully synthetic film former and thus meets the limitation of free from fully synthetic film former required by claim 21.  
For claim 21, Mueller is silent on the ratio of the chitosan to the organic acid.   HYDAGEN CMF is 1 wt% chitosan and 0.4 wt% glycolic acid (paragraph [0017] and glycolic acid in an organic acid.   According to the product data sheet on HYDAGEN HCMF, 1 wt% HYDAGEN HCMF is made with 0.4-0.6 glycolic acid, benzoic acid, acetic acid or lactic acid. 
In the example in the Table in paragraph [0223], HYDAGEN HCMF is used at 0.50 wt % and lactic acid is used at 0.28 wt%.   Since for 1% HYDAGEN HCMF, 0.4-6 wt% glycolic acid is used, it flows that 0.2-0.3 wt% glycolic acid is present with the 0. 5% wt% percent chitosan.   Thus the organic acid present relative to the chitosan is 0.48 wt% (0.28 + 0.2) to 0.58 wt% (0.28 + 0.3).   Therefore, the ratio of chitosan to organic acid is about 1:1 with this range meeting the claimed range of 1:1 to 1:10.
Therefore, at the effective date of the invention, one having ordinary skill in the art would have expected the ratio of chitosan to organic acid to be about 1:1 or 1:1.16 (about 1.2) based on the data in paragraph [0223]. 
The 0.05 wt% to 2.0 wt% of chitosan derivative anticipates the claimed range in claim 21.    The non-ionic starch modified with propylene oxide which is present at 0.2-5 wt% anticipates the claimed range of 0.5-20 wt% of claim 21.    
For claim 22, the composition containing non-ionic starch modified with propylene oxide and organic carboxylic acid neutralized chitosan meets the limitation of the claim.
For claims 23 and 24, the organic carboxylic acid, namely, formic acid, acetic acid, citric acid, lactic acid, pyrrolidone carboxylic acid, tartaric acid, glycolic acid, nicotinic acid, hydroxyisobutyric acid, hydroxyisovaleric acid, or mixtures of these acids meets the limitation of claim 23 and the specific lactic acid meets the requirement for lactic acid being the organic acid in claim 24. 
For claims 25 and 26, the ratio in the range of 1:1 or 1:1.2 anticipates the claimed range and thus renders the disclosed ranges in claims 25 and 26 prima facie obvious.
The propylene oxide modified starch such as modified anionic potato starch and propylene oxide modified anionic tapioca starch (see the whole document, paragraphs [0009], [0019], claim 5); the propylene oxide modified anionic starch is present in the composition at 0.1 wt% to 10 wt%, more preferably from 0.2 wt% to 5.0 wt%, most preferably from 1.0 wt% to 3.0 wt% (paragraph [0039]).   
Thus for claims 30 and 31, the neutralization product of chitosan or chitosan derivative is present at 0.1 wt% to 1 wt% (most preferred) (paragraph [0018]) overlaps the claimed range in claim 31 and the propylene oxide modified starch such as propylene oxide modified anionic potato starch or propylene oxide modified anionic tapioca starch present at from 1-3 wt% anticipates the range of 1-7% as required by claim 31.   “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
For claim 32, the propylene oxide modified starch such as modified anionic potato starch or propylene oxide modified anionic tapioca starch present at from 0.2 wt% to 5.0 wt% overlaps the claimed range of 3-6.5 wt%.   The disclosed range of 0.2 wt% to 5.0 wt% allows for 3-5 wt%, a species of the disclosed range and the claimed range.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” (MPEP 2144.05). 
For claims 27, 28 and 29, the neutralization product of chitosan is present in the composition of Mueller at 0.01 wt% to 5 wt%, 0.05 wt% to 2.0 wt%, or 0.1 wt% to 1 wt% (paragraph [0018]) with these ranges overlapping the claimed ranges in claims 27-29; 0.1 to 1 wt% anticipates the claimed range in claim 27 and overlaps the claimed ranges in claims 28 and 29.   Further, the propylene oxide modified anionic starch is present in the composition at 0.1 wt% to 10 wt%, more preferably from 0.2 wt% to 5.0 wt%, most preferably from 1.0 wt% to 3.0 wt% (paragraph [0039]) overlaps the claimed range of 3-6 wt% of claim 27.   
 “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” (MPEP 2144.05). 
For claim 33, the composition of Mueller comprising non-ionic starch modified with propylene oxide and organic carboxylic acid neutralized chitosan; where the organic carboxylic acid is lactic acid; where the propylene oxide modified starch is propylene oxide modified anionic potato starch or propylene oxide modified anionic tapioca starch; where the ratio of chitosan to organic acid is reasonably expected to be about 1:1 or 1:1.16 (1.2); where the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” (MPEP 2144.05). 
For claim 34, the propylene oxide modified anionic tapioca starch meets the limitation of the claim.
Therefore, Mueller as evidenced by product data sheet for HYDAGEN HCMF renders claims 21-34 prima facie obvious.

Claims 21, 33, 34 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 20120213724) as evidenced by product data sheet for HYDAGEN HCMF as applied to claims 21, 33 and 34, in view of Schweinsberg et al. (US 20120201774 A1).
Claim 33 depends on claim 21; claim 34 depends on claim 33; claim 35 depends of claim 34; claim 36 depends on claim 33; and claim 37 depends on claim 21.
Mueller as evidenced by product data sheet for HYDAGEN HCMF has been described above as rendering claims 21, 33 and 34 prima facie obvious.
Mueller contemplates the further use of alcoholic aqueous carrier and ethyl diglycol  and 1,2-propylene glycol (see at least paragraph [0041]) are named with the 1,2-propylene glycol or 1,2-propane diol which is 1,2-diol and is C3 alkane diol.
For claims 35-37, while Mueller contemplates using 1,2-propane diol or 1,2-propylene glycol, Mueller is silent as to the amount of the 1,2-diol/1,2-alkane diol used in the composition.   The composition of Mueller being in the form of gels, creams or foams or pomade (paragraph [0040]).   It is known in the art according to Schweinsberg et al. (US 20120201774 A1) that 1.5% 1, 2-propane diol has been known to be present in styling cream composition for hair (see at least the abstract and paragraph [0341]).   Therefore at the effective date of the invention, one driven by design choice for including 1, 2-propylene glycol/1, 2 propane diol would have looked to Schweinsberg to use about 1.5% of the diol.   Thereby, Mueller in view of Schweinsberg renders claims 35-37 prima facie obvious. 
Therefore, Mueller as evidenced by product data sheet for HYDAGEN HCMF, and in view of Schweinsberg renders claims 35-37 prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-16 of U.S. Patent No. 8,790,628 B2 in view of Mueller et al. (US 20120213724 A1) and as evidenced by product data sheet for HYDAGEN HCMF. 
The instant claims and the claims of US 8,790,628 B2 are both directed to cosmetic composition that have utility in temporarily deforming/reshaping keratin fibers.   The difference 
In the example in the Table in paragraph [0223], HYDAGEN HCMF is used at 0.50 wt % and lactic acid is used at 0.28 wt%.   Since for 1% HYDAGEN HCMF, 0.4-6 wt% glycolic acid is used, it flows that 0.2-0.3 wt% glycolic acid is present with the 0. 5% wt% percent chitosan.   Thus the organic acid present relative to the chitosan is 0.48 wt% (0.28 + 0.2) to 0.58 wt% (0.28 + 0.3).   Therefore, the ratio of chitosan to organic acid is about 1:1 with this range meeting the claimed range of 1:1 to 1:10.
Therefore, at the effective date of the invention, it would have been prima facie obvious to combine the two compositions, each of which is taught by the prior art for the same purpose, in order to form a third composition to be used for the very same purpose.   The idea of “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”   The comprising language of the claim is open.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 U.S. Patent No. 8,603,447 B2 in view of Mueller et al. (US 20120213724 A1) and as evidenced by product data sheet for HYDAGEN HCMF. 
The instant claims and the claims of US 8,603,447 B2 are both directed to cosmetic composition that have utility in temporarily deforming/reshaping keratin fibers.   The difference between the examined claims and the issued claims is that composition of 8,603,447 B2 does not contain neutralization product of chitosan.   However, the composition of Mueller is also intended for reshaping/deforming keratin fibers and the composition contains non-ionic starch modified with propylene oxide and chitosan or chitosan derivative and where the chitosan is a neutralization product of chitosan with at least one organic carboxylic acid selected from formic acid, acetic acid, citric acid, lactic acid, pyrrolidone carboxylic acid, tartaric acid, glycolic acid, nicotinic acid, hydroxyisobutyric acid, hydroxyisovaleric acid, or mixtures of these acids (see the whole document with emphasis on paragraphs [0010], [0011] and [0016]).   HYDAGEN CMF is 1 wt% chitosan and 0.4 wt% glycolic acid (paragraph [0017] and glycolic acid in an organic acid.   According to the product data sheet on HYDAGEN HCMF, 1 wt% HYDAGEN HCMF is made with 0.4-0.6 glycolic acid, benzoic acid, acetic acid or lactic acid. 
In the example in the Table in paragraph [0223], HYDAGEN HCMF is used at 0.50 wt % and lactic acid is used at 0.28 wt%.   Since for 1% HYDAGEN HCMF, 0.4-6 wt% glycolic acid is used, it flows that 0.2-0.3 wt% glycolic acid is present with the 0. 5% wt% percent chitosan.   
Therefore, at the effective date of the invention, it would have been prima facie obvious to combine the two compositions, each of which is taught by the prior art for the same purpose, in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught by the prior art, “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
 
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 U.S. Patent No. 8,609,078 B2 in view of Mueller et al. (US 20120213724 A1) and as  evidenced by product data sheet for HYDAGEN HCMF. 
The instant claims and the claims of US 8,609,078 B2 are both directed to cosmetic composition that have utility in temporarily deforming/reshaping keratin fibers.   The difference between the examined claims and the issued claims is that composition of 8,609,078 B2 does not contain neutralization product of chitosan.   However, the composition of Mueller is also intended for reshaping/deforming keratin fibers and the composition contains non-ionic starch modified with propylene oxide and chitosan or chitosan derivative and where the chitosan is a neutralization product of chitosan with at least one organic carboxylic acid selected from formic acid, acetic acid, citric acid, lactic acid, pyrrolidone carboxylic acid, tartaric acid, glycolic acid, nicotinic acid, hydroxyisobutyric acid, hydroxyisovaleric acid, or mixtures of these acids (see the whole document with emphasis on paragraphs [0010], [0011] and [0016]).   HYDAGEN CMF is 1 wt% chitosan and 0.4 wt% glycolic acid (paragraph [0017] and glycolic acid in an organic 
In the example in the Table in paragraph [0223], HYDAGEN HCMF is used at 0.50 wt % and lactic acid is used at 0.28 wt%.   Since for 1% HYDAGEN HCMF, 0.4-6 wt% glycolic acid is used, it flows that 0.2-0.3 wt% glycolic acid is present with the 0. 5% wt% percent chitosan.   Thus the organic acid present relative to the chitosan is 0.48 wt% (0.28 + 0.2) to 0.58 wt% (0.28 + 0.3).   Therefore, the ratio of chitosan to organic acid is about 1:1 with this range meeting the claimed range of 1:1 to 1:10.
Therefore, at the effective date of the invention, it would have been prima facie obvious to combine the two compositions, each of which is taught by the prior art for the same purpose, in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught by the prior art, “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 U.S. Patent No. 9,168,217 B2 in view of Mueller et al. (US 20120213724 A1) and as  evidenced by product data sheet for HYDAGEN HCMF. 
The instant claims and the claims of US 9,168,217 B2 are both directed to cosmetic composition that have utility in temporarily deforming/reshaping keratin fibers.   The difference between the examined claims and the issued claims is that composition of 9,168,217 B2 does not contain neutralization product of chitosan.   However, the composition of Mueller is also intended for reshaping/deforming keratin fibers and the composition contains non-ionic starch modified with propylene oxide and chitosan or chitosan derivative and where the chitosan is a 
In the example in the Table in paragraph [0223], HYDAGEN HCMF is used at 0.50 wt % and lactic acid is used at 0.28 wt%.   Since for 1% HYDAGEN HCMF, 0.4-6 wt% glycolic acid is used, it flows that 0.2-0.3 wt% glycolic acid is present with the 0. 5% wt% percent chitosan.   Thus the organic acid present relative to the chitosan is 0.48 wt% (0.28 + 0.2) to 0.58 wt% (0.28 + 0.3).   Therefore, the ratio of chitosan to organic acid is about 1:1 with this range meeting the claimed range of 1:1 to 1:10.
Therefore, at the effective date of the invention, it would have been prima facie obvious to combine the two compositions, each of which is taught by the prior art for the same purpose, in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught by the prior art, “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613